NO.    90-395

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1990



  GENERAL MOTORS ACCEPTANCE CORP.,
  a New York Corporation,
            Plaintiff and Respondent,


  DONNA J. FINCH,
            Defendant and Appellant.


  DONNA J. FINCH,
            Third Party Plaintiff and Appellant,


  FRONTIER CHEVROLET COMPANY, a Montana
  Corporation, and GLOBE LIFE INSURANCE
  COMPANY, jointly and severally,
            Defendants and Respondents.



 APPEAL FROM:     District Court of the Thirteenth Judicial District,
                  In and for the County of Yellowstone,
                  The Honorable Russell K. Fillner, Judge presiding.


  COUNSEL OF RECORD:
              For Appellant:
                  Jerrold L. Nye; Nye         &   Meyer, Billings, Montana
              For Respondents:
                  Renee L. Moomey; Crowley, Haughey, Hanson, Toole &
                  Dietrich, Billings, Montana
                  W. Anderson Forsythe; Moulton, Bellingham, Longo &
                  Mather, Billings, Montana
                  Peter Stanley; McNamer & Thonpson, Billings, Montana

NOV2 0 1990
                                 Submitted on Briefs:            October 26, 1990
                                                      Decided:   November 20, 1990
  Filed:                                          B
Justice John Conway Harrison delivered the Opinion of the Court.

     This is an appeal from summary judgment entered against Donna
J. Finch, third party plaintiff, in favor of all other parties by
the District Court of the Thirteenth Judicial District, Yellowstone
County.    We affirm.
     The sole issue on appeal is whether the District Court erred
granting summary judgment in favor of General Motors Acceptance
corporation, Frontier Chevrolet Company and Globe Life Insurance
Company.
     This suit arises from a claim for payments due on a contract
for an automobile. Plaintiff General Motors Acceptance Corporation
(GMAC) was the assignee of a contract for the purchase of an
automobile from Frontier Chevrolet (Frontier) in Billings, Montana.
Appellant Donna J. Finch was the purchaser of the automobile.
Globe Life Insurance Company (Globe) provided appellant a policy
of disability insurance on the sale of the automobile.
     Appellant purchased the car on August 11, 1987 from Frontier.
At the time of the sale, appellant also purchased through Frontier
a disability insurance policy from Globe. The disability insurance
policy provided, subject to certain limitations, that Globe would
make appellant's car payments if sickness or injury prevented her
from doing so.    However, the disability insurance policy, under
exclusion (e), did not cover disability claims for injury or
sickness treated within the six months before the effective date
of the policy which resulted in disability within six months
thereafter.
     In December 1986, appellant suffered a head injury from a slip
and fall while she was at work as a school bus driver.     She was
knocked unconscious in the accident.        Later, in July   1987,
appellant was injured when she fell off her horse.   She was taken
to a hospital where she was diagnosed as having a broken pelvis.
While she was in the hospital, she suffered a grand ma1 seizure.
On August 11, 1987, approximately three weeks after the seizure,
appellant purchased her new car and credit disability policy.    In
January 1988, less than six months after purchasing the new car and
credit disability policy, appellant suffered another seizure while
driving a school bus.     As a result, appellant became unable to
continue work since Montana law forbids individuals who are prone
to seizures from operating school buses without certification from
an attending physician.    See 5 61-5-105, MCA (1988) and 5 20-10-
103, MCA (1988). Appellant was, therefore, unable to make payments
to GMAC under the purchase contract and so, on January 21, 1988,
appellant filed a claim for disability benefits under the policy.
Appellant listed on her credit disability form llseizuresll the
                                                         as
type of sickness or injury that caused her disability.       Globe
denied   appellant's claim under   exclusion   (e) of   the credit
disability policy. Appellant thereafter defaulted on the purchase
contract assigned to GMAC by failing to make the monthly payments
for January, February, March and April.
     On April 14, 1988, after demanding payment due or possession
of the automobile, GMAC filed this suit against appellant for claim
and delivery and replevin of the automobile.       On April 29, 1988,
appellant answered the complaint and included a third party
complaint against Frontier and Globe which claimed breach of
contract, fraud and emotional and mental distress.         Thereafter,
appellant filed an amended counterclaim on August 8, 1988 in which
she   also   claimed   against GMAC   based   on   an   alleged   agency
relationship between GMAC and Frontier. The ~istrictCourt, in an
order and memorandum dated July 25, 1989, granted summary judgment
to GMAC on all counts and to Globe and Frontier on all counts but
the claim for emotional and mental distress.       The case proceeded
in state court on this sole remaining issue.
      Prior to filing the above-described third party action,
appellant asserted the same claims against Globe in a separate
court action entitled Finch v. Globe Life filed on April 18, 1988.
On May 17, 1988, Globe removed that complaint to the United States
District Court, Billings Division, and the case proceeded in
federal court under diversity jurisdiction.         After motions and
briefs, the United States District Court issued a memorandum
opinion and order and entered final judgment on May 10, 1990,
granting summary judgment to Globe on all counts in the complaint.
Appellant did not appeal this final judgment.
      Thereafter, Globe renewed its summary judgment motion in state
district court on the ground that the issues presented by the state
court case, being identical to the issues presented in the parallel
federal case, had become res judicata.       On May 30, 1990, the
District Court recognized that the remaining emotional and mental
distress issue had now been decided, by final judgment, and
therefore dismissed the case.   Appellant now appeals.   We affirm.
     The sole issue on appeal is whether the District Court erred
granting summary judgment in favor of GMAC, Frontier and Globe.
     Appellant argues that GMAC was not entitled to summary
judgment since genuine issues of material fact existed regarding
an agency relationship between GMAC and the other defendants.
Appellant contends that the alleged wrongdoing of Globe and
Frontier would impute to GMAC pursuant to the agency relationship.
In addition, appellant argues that GMAC was liable for appellant's
injury as a result of GMAC1s own independent acts which were
separate from any acts of Frontier or Globe, but since appellant
does not support this argument with facts of the record, we will
not consider them in disposing of this appeal.
     First, we shall consider whether summary judgment was properly
granted in favor of Globe and Frontier.
     The case against Globe was fully litigated in federal court,
and final judgment entered in favor of Globe.     Res judicata bars
the same parties from re-litigating the same cause of action.
Smith v. Schweigert (Mont. 1990), 785 P.2d 195, 197, 47 St.Rep. 77,
80. The same facts and issues formed the basis of both the federal
court case and the state court case.      Thus, the doctrine of res
judicata would apply to bar further action by appellant against
Globe in the state district court.
     As for Frontier, Globe's agent, the doctrine of collateral
estoppel would work to bar action by appellant against Frontier
based on the facts and issues already litigated in federal court.
In simple terms, collateral estoppel bars the same parties,    or
their privies, from re-litigating issues which have been decided
with respect to a different cause of action.      Brault v. Smith
(1984), 209 Mont. 21, 679 P.2d 236.
     We hold that the District Court properly granted summary
judgment on all issues in favor of Globe and Frontier based on the
doctrines of res judicata and collateral estoppel. Therefore, with
no cause of action remaining against Globe or Frontier which might
impute to GMAC even if an agency relationship were shown to exist,
we also hold that summary judgment was properly granted in favor
of GMAC.
     Finally, GMAC requests attorney's fees incurred as a result
of this appeal.     If an award of attorney's fees is based on
contract, then the award also includes attorney's fees incurred on
appeal. Lauderdale v. Grauman (1986), 223 Mont. 357, 359, 725 P.2d
1199, 1200. Although GMAC prayed for attorney's fees in the court
below, the court did not address that issue. GMAC's contract with
appellant provides that GMAC has the right to recover attorney's
fees, not to exceed 15% of that amount owed, for collection
actions.   Furthermore, GMACtscomplaint was filed as the result of
appellant's failure to make payments when due.   We agree GMAC is
entitled to attorney's fees generated on appeal only if, in fact,
the ~ i s t r i c tCourt awards GMAC attorney's fees in the first place,
and remand this cause to the District Court for its determination.
On all other issues the judgment of the District Court is affirmed.




We copcur: